—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Williams, J.), dated February 7, 1991, which dismissed the complaint for failure to serve an adequate notice of claim under General Municipal Law § 50-e.
Ordered that the order is affirmed, with costs.
We discern no error in the Supreme Court’s dismissal of the complaint, inasmuch as the plaintiff’s notice of claim failed to set forth with adequate specificity the manner in which the claim arose, and the defendant’s ability to promptly and thoroughly investigate the claim was prejudiced thereby (see, General Municipal Law § 50-e [2]; Altmayer v City of New York, 149 AD2d 638; Caselli v City of New York, 105 AD2d 251). Sullivan, J. P., Balletta, O’Brien and Santucci, JJ., concur.